Citation Nr: 0500792	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.  

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to service connection 
for tinnitus and to a compensable rating for his service-
connected bilateral hearing loss.  He appealed the Board's 
decision to the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as Court).  In an 
April 1993 Memorandum Decision, the Court granted the 
Secretary's motion for summary affirmance of the Board's 
August 1992 decision.  

The veteran submitted an application to reopen his claim for 
entitlement to service connection for tinnitus in August 
1993.  The Regional Office (RO) denied the claim and the 
veteran appealed.  In a January 1997 decision, the Board 
reopened the claim on the basis that new and material 
evidence had been submitted and granted the veteran 
entitlement to service connection for tinnitus.  In February 
1997, the RO implemented the Board's decision, effective from 
August 19, 1993, and assigned the disability a 10 percent 
rating.  

In April 1997, the RO received the veteran's request for an 
effective date earlier than August 1993 for the award of 
service connection for tinnitus and for an increased, 
compensable, rating for his service-connected bilateral 
hearing loss.  The RO denied his claim and the veteran 
appealed.  In a March 13, 1998, decision, the Board denied 
the veteran's claim.  In June 1998, the veteran filed a 
motion for reconsideration of the Board's March 1998 
decision.  The motion was denied in April 1999 and the 
veteran filed a timely Notice of Appeal with the Court 
appealing the March 13, 1998, Board decision.  

In a March 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision denying the veteran an effective date 
earlier than August 1993 for the award of service connection 
for tinnitus and for an increased, compensable, rating for 
his service-connected bilateral hearing loss, and remanded 
those issues to the Board for issuance of a readjudication 
decision that takes into consideration and is in compliance 
with the Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  

In an April 9, 2002, decision, the Board denied the veteran 
entitlement to a compensable rating for bilateral hearing 
loss and for an effective date prior to August 19, 1993, for 
the grant of service connection for tinnitus.  He appealed 
that decision to the Court.  

In a January 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the Court vacated the Board's decision 
denying the veteran an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus and 
for an increased, compensable, rating for his service-
connected bilateral hearing loss, and remanded those issues 
to the Board for issuance of a readjudication decision that 
takes into consideration and is in compliance with the VCAA 
and to afford the veteran a contemporaneous VA audiology 
examination.  

The case was most recently remanded in August 2003, and again 
in June 2004, to the RO to ensure full compliance with the 
provisions of the VCAA and to have the veteran scheduled for 
a VA audiology examination.  The case has since been returned 
to the Board.  


FINDINGS OF FACT

1.  Both prior to and subsequent to June 10, 1999, the 
effective date of the change in hearing impairment rating 
criteria, audiology evaluation findings on VA examinations 
conducted in May 1997 and May 2004 reflect hearing loss of 
either level I or level II in each ear.  Hearing impairment 
at a level higher than level II has not been demonstrated.

2.  In an August 1992 decision, the Board denied the veteran 
entitlement to service connection for tinnitus; in April 
1993, the Court, in a Memorandum Decision, affirmed the 
Board's decision.  

3.  On August 19, 1993, the RO received the veteran's 
application to reopen his claim for entitlement to service 
connection for tinnitus.  

4.  In January 1997, the Board granted service connection for 
tinnitus.  It was held that there was new and material 
evidence, and that there was a basis for allowance.  In a 
February 1997 implementing rating action, the RO assigned a 
10 percent rating, effective August 19, 1993, the date of the 
veteran's reopened claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, under either the prior or current amended 
regulations, have not been met.  38 U.S.C.A. §§ 1155,  5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 
Diagnostic Code 6100 (1998 & 2004).  

2.  The criteria for an effective date earlier than August 
19, 1993, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.31, 3.400(q)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In April 1997, the veteran requested an increased evaluation 
for his service connected hearing loss.  A rating action in 
May 1997 denied a compensable evaluation for hearing loss.  
The veteran filed a timely notice of disagreement, and a 
statement of the case was issued in June 1997.  All of these 
events occurred prior to the effective date of VCAA.  
Thereafter, in letters dated in March 2004 and September 
2004, the RO informed the veteran of the requirements of 
VCAA.  In the September 2004 supplemental statement of the 
case, the veteran was provided with the applicable law and 
regulations regarding VCAA.  Under the circumstances, the 
Board finds that there has been substantial compliance with 
Pelegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  

With respect to the earlier effective date issue, the Board 
notes that Huston v. Principi, 17 Vet.App. 195 (2003) was 
issued on July 11, 2003.  In that decision, the Court found 
that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case.

1.  Hearing Loss

Factual Background

The veteran submitted his original application for 
entitlement to service connection for bilateral hearing loss 
in November 1962, which was denied by the RO in April 1963.  
Although notified of the decision and advised of his 
appellate rights, he did not file a substantive appeal.  

In February 1989, the veteran requested to reopen his claim 
for entitlement to service connection for bilateral hearing 
loss.  The RO denied the claim in May 1989.  He appealed the 
decision and, in September 1990, the Board found that the 
unappealed April 1963 rating decision denying service 
connection for bilateral defective hearing was clearly and 
unmistakably erroneous and that the veteran's bilateral 
hearing loss was incurred in active military service.  In 
October 1990, the RO implemented the Board's decision, 
effective from November 1962, the date of receipt of the 
veteran's original claim, and assigned the disability a 
noncompensable rating, based on medical evidence of record.  
The noncompensable rating has since remained in effect.  

In April 1997, the RO received the veteran's request for a 
compensable rating for his bilateral hearing loss asserting 
that his hearing had worsened and that the noncompensable 
evaluation was not reflective of his current disability.  

The results of the veteran's May 1997 VA audiology evaluation 
revealed the following puretone thresholds, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
25
70
75
LEFT
X
20
20
75
80

The puretone threshold average in the right ear was 46 
decibels, with speech discrimination ability of 100 percent.  
The puretone threshold average in the left ear was 48 
decibels, with speech discrimination ability of 100 percent.  
The examination was conducted by an audiologist; the scores 
were obtained by using a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  The 
diagnoses were moderately severe to severe sensorineural 
hearing loss above 2000 Hz, otherwise, right ear hearing was 
within normal limits; and severe sensorineural hearing loss 
above 2000 Hz, otherwise, left ear hearing was within normal 
limits.  

The veteran underwent a more recent VA examination in May 
2004.  The results of the audiology evaluation revealed the 
following puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
40
80
85
LEFT
X
40
45
80
90

The puretone threshold average in the right ear was 59 
decibels, with speech discrimination ability of 100 percent.  
The puretone threshold average in the left ear was 64 
decibels, with speech discrimination ability of 96 percent.  
The examination was conducted by an audiologist; the scores 
were obtained by using a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  The 
diagnoses were mild sensorineural hearing loss through 2000 
Hz, steeply sloping to a severe high frequency sensorineural 
hearing loss with excellent word recognition ability in the 
right ear and a moderate sensorineural hearing loss through 
2000 Hz, steeply sloping to a severe high frequency 
sensorineural hearing loss with excellent word recognition 
ability in the left ear.  Tympanograms were consistent with 
normal middle ear function and acoustic reflexes were 
consistent with hearing loss.  Otoacoustic emissions were 
consistent with veteran's hearing sensitivity.  

In September 2004 the veteran submitted additional evidence 
including a audiological examination report from Midwest Ear, 
Nose and Throat, dated in September 1999.  The examiner 
summarized the results as essentially normal hearing 
bilaterally for tones in the low through mid frequency range, 
with severe sensorineural loss (precipitous drop in acuity) 
above 2000 Hz.  The percentage of hearing loss calculated via 
the ASHA (American Speech/Language/Hearing Assoc.) formula 
was 43 percent for the right ear and 45 percent for the left 
ear.  Speech recognition was not reported.  In an 
accompanying statement the veteran referred to his recent 
June 2004 VA examination noting that the examiner indicated 
to him that his service-connected hearing loss had worsened 
since the September 1999 audiological examination.




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2004), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  In an opinion, VAOPGCPREC 3-2000, VA's General 
Counsel issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.

The Board is therefore required to consider the veteran's 
increased rating claim in light of both the former and 
revised schedular rating criteria to determine whether an 
increased evaluation for the service-connected hearing loss 
is warranted.  The Board further notes that the differences 
between the former criteria and the revised criteria are 
relatively minor.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
minati
on
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
 IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
 60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




Table VII
Percentage evaluation for hearing impairment
Poorer 
Ear











XI
100










X
90
80









 IX
80
70
60








 VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
 X
IX
VIII
VII
VI
V
IV
III
II
I

In this case, the veteran's hearing loss will be evaluated 
under the old criteria until the effective date of the change 
in regulations in June 1999.  Thereafter, the degree of 
hearing loss will be evaluated under both the old and the 
current provisions, with the version most favorable to the 
veteran applied.

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable evaluation for bilateral sensorineural hearing 
loss.  At the outset, the Board observes that the private 
audiological evaluation in September 1999 does not contain 
the necessary clinical findings to assess the severity of the 
veteran's bilateral hearing loss.  In this regard, VA 
regulations require that an examination for hearing 
impairment be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Further, 
examinations are to be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85.  It is unclear from the private 
report whether such requirements were met.  Therefore, the 
private audiogram cannot be used in deciding the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  The Board must use the results of the comprehensive 
and reliable May 1997 and May 2004 VA examinations to rate 
the veteran's service-connected hearing loss.  

The results of the audiogram in May 1997, show that based on 
an average pure tone threshold of 46 decibels in the right 
ear with speech discrimination ability of 100 percent, and 49 
in the left ear with speech discrimination ability of 100 
percent, Table VI indicates a numeric designation of I for 
the right ear and I for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 0 percent evaluation.  

The results of the audiogram in May 2004, show that based on 
an average pure tone threshold of 59 decibels in the right 
ear with speech discrimination ability of 96 percent, and 64 
in the left ear with speech discrimination ability of 96 
percent, Table VI indicates a numeric designation of II for 
the right ear and II for the left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 0 percent evaluation.  

In view of the foregoing, the Board must conclude that, 
regardless of whether the veteran's bilateral hearing loss is 
evaluated under the former or the revised criteria, a 
noncompensable evaluation, and no higher, is entirely 
appropriate for his bilateral hearing loss.  The evidence in 
this case clearly weighs against the assignment of a higher 
rating.  The evaluation of hearing loss is reached by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon the most recent VA examination shows 
that the criteria for a compensable rating is not warranted.  

The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  His lay 
statements are competent evidence to the extent that they 
concern observable symptoms.  As a lay person, however, he is 
not qualified to render a medical diagnosis or opinion as to 
the severity of his disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has also complained of difficulty 
hearing with background noise present or when people are 
behind him.  However, ratings for hearing loss must be based 
on the tests administered.  There is no basis in the rating 
code for such situational difficulties.  

The fact that a veteran's hearing is less than optimal does 
not by itself establish entitlement to a compensable 
disability rating.  To the contrary, it is clear from the 
rating schedule that a compensable rating such as to warrant 
monetary compensation can be awarded only when loss of 
hearing has reached a specified measurable level.  That level 
of disability has not been demonstrated in the present case.  
Therefore the current level of disability shown is 
encompassed by the rating assigned and with due consideration 
to the provisions of 38 C.F.R. § 4.7, a higher evaluation is 
not warranted.

Therefore a preponderance of the evidence is against the 
claim for a compensable rating for hearing loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).

II.  Tinnitus 

Factual Background

In an August 1992 decision, the Board denied the veteran 
entitlement to service connection for tinnitus.  At the time 
of the Board's decision, the evidence of record included the 
veteran's service medical records, which were negative for 
complaints, symptoms or findings regarding tinnitus; the 
report of a VA rating examination dated in March 1963, which 
was negative for any complaints of tinnitus; and the report 
of the veteran's April 1989 VA examination, which included 
the earliest complaint of tinnitus.  Also before the Board 
was a letter from the veteran, dated in February 1989, in 
which he described the acoustic trauma he experienced during 
his service.  Further, the transcript of the veteran's 
October 1989 personal hearing, held at the RO before a 
hearing officer, reflected that the veteran testified he had 
been assigned to an armor unit as a tank platoon officer; his 
tank frequently fired thirty 74-millimeter rounds at a time, 
four days a week; and that one day his tank fired between 100 
and 130 rounds.  The medical reports showed that the veteran 
made subsequent complaints of tinnitus during his February 
1991 and February 1992 VA rating examinations.  The basis for 
the Board's denial of service connection for tinnitus was 
that, although the veteran was exposed to loud noises in 
military service and that he had sustained bilateral hearing 
loss in service, the evidence then of record showed that he 
had not complained of tinnitus either during military service 
or during his post-service March 1963 VA medical examination.  
It was not until 1989 that the veteran made his first 
complaints of tinnitus; this was thirty-four years after his 
separation from active duty service.  Further, the record 
contained no medical opinion of a nexus or link between his 
tinnitus and his military service.  

The veteran appealed the Board's August 1992 decision to the 
Court.  In April 1993, the Court, in a Memorandum Decision, 
affirmed the Board's decision.  

In August 1993, the veteran submitted a letter to the RO in 
an attempt to reopen his claim for entitlement to service 
connection for tinnitus.  Accompanying his letter was a 
medical statement, dated in February 1993, from a private 
physician essentially relating that her records showed that 
the veteran had complained of ringing of the ears during 
office visits, beginning in June 1985.  

Also received by VA in August 1993 was a sworn affidavit from 
the VA audiologist who had conducted the veteran's February 
1991 VA audiology examination.  The audiologist confirmed 
that the veteran complained of persistent tinnitus at that 
time and, in his sworn affidavit, the audiologist offered 
that the tinnitus being experienced by the veteran was 
related to his military service.  

The Board, in a January 1997 decision, found that new and 
material evidence had been submitted warranting reopening the 
claim for service connection for tinnitus; reopened the 
claim; and, following de novo review of the record, awarded 
the veteran entitlement to service connection for tinnitus.  
In a February 1997 implementing rating action, the RO made 
the award effective from August 19, 1993, the date of receipt 
of the veteran's application to reopen, and assigned the 
disability a 10 percent rating, also effective from August 
19, 1993.  The veteran objected to the effective date of the 
award of service connection for tinnitus and requested that 
the effective date be the first day following the date of his 
separation from active military service.  

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for tinniuts on the basis of new and 
material evidence received after a prior final denial, the 
effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2004).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen his claim received on Agustu 19, 1993.  

In the veteran's case, he did not file his claim for 
entitlement to service connection for tinnitus until many 
years after his separation from active duty service.  The 
Board denied that claim in August 1992.  He appealed the 
decision to the Court, which affirmed the Board's decision, 
and that decision became final.  

On August 19, 1993, VA received the veteran's application to 
reopen his claim for service connection for tinnitus.  
Accompanying his application was a medical statement from a 
private physician essentially relating that the veteran had 
complained of ringing in his ears as early as June 1985.  
However, this medical statement is not a service department 
record and the veteran's submission of this private medical 
statement in August 1993 is the first time VA obtained 
medical evidence of tinnitus earlier than 1989.  Also, it was 
not until August 19, 1993, that VA received a medical 
opinion, this time from a VA audiologist, of a nexus or link 
between the veteran's tinnitus and the his military service.  

Based on the medical evidence and medical opinion offered, 
the Board granted service connection for tinnitus and, by RO 
implementing rating action, made the effective date of the 
award August 19, 1993, the date of receipt of the veteran's 
application to reopen his claim.  Although the veteran 
requests that the effective date be retroactive to the first 
day following his separation from active duty service, his 
claim for entitlement to service connection for tinnitus was 
not filed until many years after his separation from military 
service; that claim was denied by the Board in August 1992; 
and the Board's August 1992 decision was affirmed by the 
Court.  As such, the Board's August 1992 claim is final.  The 
veteran has never asserted, that there was clear and 
unmistakable error in the Board's August 1992 decision.  

In the veteran's case, even though benefits were granted many 
years after service, the grant of those benefits was based on 
a claim filed many years after his separation from active 
duty service and on evidence not within VA control or 
possession until the veteran submitted his application to 
reopen his claim in August 1993.  Further, it was not until 
August 19, 1993, that VA received a medical opinion of a 
nexus or link between the veteran's tinnitus and his military 
service.  As noted earlier, if a claim is reopened based on 
evidence other than service department records, the effective 
date of the grant of benefits sought is the date of receipt 
of the application to reopen or the date of entitlement, 
whichever is the later date.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2), (q)(ii).  

Under the circumstances, the appropriate effective date for 
the grant of service connection for the veteran's tinnitus is 
August 19, 1993, the date of receipt of the veteran's 
application to reopen his claim following a prior final 
decision that had denied the claim.  This is the date 
assigned by the RO; therefore, no earlier date is warranted, 
with the actual payment of monetary benefits effective the 
first day of the calendar month following the month in which 
the award became effective, which is September 1, 1993, in 
the veteran's case.  See 38 C.F.R. § 3.31.  


ORDER

A compensable rating for bilateral hearing loss is denied.  

An effective date prior to August 19, 1993, for the grant of 
service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


